IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-20-00205-CV

             IN THE INTEREST OF M.T. AND S.T., CHILDREN



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 1728579


                           MEMORANDUM OPINION


       Appellant, Samantha Romel Walker, filed her pro se notice of appeal in the trial

court, seeking to challenge an agreed final order signed on June 11, 2019. By letter dated

August 4, 2020, the Clerk of this Court notified appellant that this case is subject to

dismissal because appellant’s pro se notice of appeal is untimely. Indeed, appellant’s

notice of appeal was due on July 11, 2019. See TEX. R. APP. P. 26.1 (providing that a notice

of appeal must be filed within thirty days after the judgment is signed). Appellant did

not file her notice of appeal until August 3, 2020.

       The Clerk further warned that the Court would dismiss the appeal unless, within

ten days from the date of the letter, appellant filed a response showing grounds for
continuing the appeal.           Appellant responded, but she did not show grounds for

continuing the appeal. Appellant’s response requested additional time to file the filing

fee for this appeal and noted that her parental rights were terminated without her being

present in the court or without an attorney appointed and that she just found out about

this agreed final order of termination.1 These arguments are not supported by the Clerk’s

Record and do not sufficiently show grounds for continuing this appeal. In fact, appellant

has provided no authority or argument that would authorize a notice of appeal filed more

than a year after it was originally due. See Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex.

1997) (stating that a timely notice of appeal is necessary to invoke this Court’s jurisdiction

and that, after the period for granting a motion for extension of time under Texas Rule of

Appellate Procedure 26.3 has passed, a party can no longer invoke the appellate court’s

jurisdiction); see also TEX. R. APP. P. 26.3 (providing that we may extend the time to file

the notice of appeal “if, within 15 days after the deadline for filing the notice of appeal,”

the party files a notice of appeal in the trial court and a motion for extension with this

Court).

        Accordingly, we dismiss this appeal for want of jurisdiction.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to Tex. R. App.



        1 The complained-of agreed order reflects that appellant was represented at the final trial and that
appellant’s parental rights were not terminated. Rather, appellant was appointed possessory conservator
of the children in this case.

In the Interest of M.T. and S.T., children                                                           Page 2
P., Order Requiring Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P. 5;

TEX. GOV’T CODE ANN. §§ 51.207(b), 51.208, 51.941(a). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no way

eliminates or reduces the fees owed.



                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed September 16, 2020
[CV06]




In the Interest of M.T. and S.T., children                                            Page 3